Case 1:18-cv-01743-JRS-DML Document 56 Filed 01/25/21 Page 1 of 2 PageID #: 619




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 LAURA EWING,                                     )
                                                  )
                           Plaintiff,             )
                                                  )
                      v.                          )      No. 1:18-cv-01743-JRS-DML
                                                  )
 MED-1 SOLUTIONS, LLC,                            )
                                                  )
                           Defendant.             )

                                        Final Judgment

    For the reasons set forth in the Order signed this day, it is ordered and adjudged

 that Plaintiff Laura Ewing shall take nothing in this action against Defendant Med-

 1 Solutions, LLC. Plaintiff’s claims are dismissed on the merits with prejudice. This

 is a final judgment.

    SO ORDERED.

 Date: 1/25/2021




 Distribution:

 Nicholas Moline
 MED-1 SOLUTIONS, LLC
 nicholas.moline@med1solutions.com

 David J. Philipps
 PHILIPPS AND PHILIPPS, LTD.
 davephilipps@aol.com



                                              1
Case 1:18-cv-01743-JRS-DML Document 56 Filed 01/25/21 Page 2 of 2 PageID #: 620




 Mary E. Philipps
 PHILIPPS AND PHILIPPS, LTD.
 mephilipps@aol.com

 Angie K. Robertson
 PHILIPPS AND PHILIPPS, LTD.
 angie@philippslegal.com

 John Thomas Steinkamp
 JOHN STEINKAMP & ASSOCIATES
 John@johnsteinkampandassociates.com




                                       2
